         Case 2:20-cv-00070-BSM Document 7 Filed 07/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JASPER JOHNSON                                                            PLAINTIFF

V.                          CASE NO. 2:20-CV-00070-BSM

PATRICIA SNYDER                                                         DEFENDANT


                                       ORDER

      After careful review, United States Magistrate Judge Beth Deere’s recommended

disposition [Doc. No. 6] is adopted, and the complaint [Doc. No. 2] is dismissed without

prejudice because Jasper Johnson failed to amend his complaint. Doc. No. 5.

      IT IS SO ORDERED, this 16th day of July, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
